DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 10/17/2022 is acknowledged. However, applicants deleted the claims 12-20.
Specification
The disclosure is objected to because of the following informalities: At the beginning of the specification, at [0001], the continuing data needs to be updated, such as the application No. 16/337,310 is not US patent 11,098,224.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 at the last line, the phrase "range of 0.01% to 50%" renders the claim indefinite because it is unclear whether the content is wt % or mass % or volume %?

                                        Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US 2011/0195638) in view of Scott et al (US 2004/0006924) and in the alternative, in view of Matsui et al (US 2003/0022502) as supported with Shi et al (US 2014/0275374).
Sasaki et al disclose a polishing agent comprising cerium oxide, or titanium oxide, wherein the polishing agent can be used for a process of polishing a glass substrate [0089].
Unlike the instant invention, Sasaki et al fails to disclose the polishing agent further comprises a “substance” that reduces cerium oxide in response to light irradiation.
However, Scott et al disclose in a  polishing process of glass substrate [0086],[0092],  a plurality of particles being used and such ceramic particle comprises at least one metallic oxide selected from the group consisting of zinc oxide, bismuth oxide, cerium oxide, germanium oxide, silica, aluminum oxide; and a metallic sulfide, a metallic titanate, a metallic tantalate, a metallic zirconate, a metallic silicate, a metallic germanium oxide, a metallic niobate, a metallic borides, a metallic nitride, a metallic carbide, a metallic telluride, a metallic arsenide, a metallic silicide, metallic selenide, and mixtures or combinations thereof [0068] and aforesaid teaching of tantalite and niobate reads of the claimed “substance”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Scott et al’s teaching of using plurality of abrasive particles of cerium oxide and niobates or tantalate into the modified Sasaki et al’s teaching because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose." In re Kerkhoven 205 USPQ 1069 (CCPA 1980).
Examiner noted that in the aforesaid teaching disclose that the polishing agent or composition comprises cerium oxide and nobates or tantalite (reads on the claimed substance) and such nobates or tantalite is capable of reducing cerium oxide in response to light irradiation because such substance is exactly the same as the instant invention and expected to have the same affect or function, unless applicants show on the contrary.
In the alternative, the modified Sasaki et al fail to disclose that the nobates or titanate reduces the cerium oxide. 
However, Matsui et al disclose a polishing process, wherein the polishing slurry (polishing liquid) contain abrasive particles [0074] and the abrasive particles 18 exhibit a photocatalytic function upon irradiation with light having a prescribed wavelength.  Incidentally, the term "photocatalytic function" implies that the oxidizing power and/or reducing power of the abrasive particles 18 are changed by the irradiation with light, and that the hydrophilic properties of the abrasive particles are changed by the irradiation with light and by doing so, the degree of dispersion of the abrasive particles 18 within the dispersion medium is improved [0075]. The abrasive particles 18 exhibiting the photocatalytic function described above include, for example, particles containing any of titanium oxide, tin oxide, niobium oxide [0082]. 
Matsui et al also disclose the abrasive particles generates electrons in the conduction band and positive holes in the valence band by absorbing the light having an energy higher than the band gap, which is a difference in energy between the valance band and the conduction band.  As shown in FIG. 7 [0099],[0100]. 
In the above teachings, Matsui et al may not explicitly teach that the light is irradiated to cerium oxide but it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention to modify titanium oxide with cerium oxide as evidenced with Shi et al because Shi et al disclose that examples of suitable metal oxides photocatalytic activity upon irradiation by light (UV light) and such metal oxide include, but are not limited to, silicon dioxide, aluminum oxide, antimony oxide, titanium oxide, indium oxide, tin oxide, zirconium oxide, lead oxide, iron oxide, calcium silicate, magnesium oxide, niobium oxide, cerium oxide and combinations thereof [0029].  Additionally, MPEP 2144.09.I: compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Matsui et al’s teaching as supported by Shi et al of irradiating the cerium oxide particles with light into Sasaki et al’s teaching for improving dispersion of the abrasive particles and as well as maintaining the desired polishing accuracy and the polishing rate as taught by Matsui et al [0079].
With regards to claims 2-3 and 7-8, the irradiation of light to the polishing liquid is purely a process limitation, not a part of the polishing liquid and such limitation of the band gap and the energy level is not given patentability weight because such would have been obvious or capable of the modified polishing agent disclosed above by Sasaki et al.
With regards to claims 5 and 11, Matsui et al disclose the polishing slurry is alkaline [0219].
With regards to claim 10, Matsui et al disclose that the concentration of the abrasive particles (18) falls within a range of about 0.1% by weight to about 10% by weight [0161] and aforesaid overlaps the claimed range of 0.01% to 50%, wherein the abrasive particles 18 exhibiting the photocatalytic function described above include, for example, particles containing any of titanium oxide, tin oxide, niobium oxide [0082].
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-17 of U.S. Patent No. 11,098,224 (patent ‘224, herein after) Although the claims at issue are not identical, they are not patentably distinct from each other because the polishing liquid used in the patent ‘224 encompasses the instant invention.

Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Prevo et al (US 2016/0319160) disclose a polishing composition for glass substrate, the composition comprises  particles having inorganic oxides or ceria (cerium oxide), titania, zirconia, zinc oxide, iron oxides, including but not limited to magnetite (Fe.sub.3O.sub.4) and various forms of Fe.sub.2O.sub.3, niobium oxide, vanadium oxide, tungsten oxide, tin oxide, barium oxide, calcium oxide, magnesium oxide, strontium oxide, phosphorous oxides, mixtures of any of these, or mixed oxides of any two or more of these [0034]-[0036].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713